Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-60

IN RE DIANE L. KROUPA

A Judicial Member of the Bar of the                       2017 DDN 339
District of Columbia Court of Appeals

Bar Registration No. 388667

BEFORE: Thompson and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 3, 2018)

       On consideration of the certified order of the Minnesota Supreme Court
disbarring respondent by consent from the practice of law in that jurisdiction; this
court’s February 5, 2018, order suspending respondent pending resolution of this
matter and directing her to show cause why reciprocal discipline should not be
imposed; the statement of Disciplinary Counsel; and it appearing that respondent
failed to file either a response to the court’s show cause order or her D.C. Bar R.
XI, §14 (g) affidavit, it is

       ORDERED that Diane L. Kroupa is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as she files a D.C. Bar R.
XI, § 14 (g) affidavit.

                                  PER CURIAM